          Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 1 of 24




 1

 2

 3

 4

 5

 6

 7
                                                       The Honorable Richard A. Jones
 8
                         UNITED STATES DISTRICT COURT
 9                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
10
     STATE OF WASHINGTON; STATE OF             NO. 2:20-cv-00111-RAJ
11   CALIFORNIA; STATE OF
     COLORADO; STATE OF                        STATES’ REPLY IN SUPPORT
12   CONNECTICUT; STATE OF                     OF MOTION FOR
     DELAWARE; DISTRICT OF                     PRELIMINARY INJUNCTION
13   COLUMBIA; STATE OF HAWAII;
     STATE OF ILLINOIS; STATE OF
14   MAINE; STATE OF MARYLAND;
     COMMONWEALTH OF
15   MASSACHUSETTS; STATE OF
     MICHIGAN; STATE OF MINNESOTA;
16   STATE OF NEW JERSEY; STATE OF
     NEW MEXICO; STATE OF NEW
17   YORK; STATE OF NORTH
     CAROLINA; STATE OF OREGON;
18   COMMONWEALTH OF
     PENNSYLVANIA; STATE OF RHODE
19   ISLAND; STATE OF VERMONT;
     COMMONWEALTH OF VIRGINIA;
20   and STATE OF WISCONSIN,
21                        Plaintiffs,
22        v.
23   UNITED STATES DEPARTMENT OF
     STATE; et al.,
24
                          Defendants.
25

26


      STATES’ REPLY IN SUPPORT OF          i              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
      MOTION FOR PRELIMINARY                                    800 5th Avenue, Suite 2000
      INJUNCTION --                                              Seattle, WA 98104-3188
      NO. 2:20-CV-00111-RAJ                                           (206) 474-7744
              Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 2 of 24




 1                                         I.         INTRODUCTION
 2           The parties agree 3D-printed guns are a national security threat but diverge on whether

 3   the Final Rules, by their plain text, will effectively deregulate those items notwithstanding that

 4   threat. The Government seeks to evade a ruling on this legal question by raising numerous

 5   procedural and standing issues that were correctly rejected by Judge Lasnik in the prior related

 6   case. As for the substance of the Final Rules, the Government is incorrect that they “do[ ] not

 7   deregulate the transferred items.” Their arguments that the States “misinterpret[ed]” the rules are

 8   based on their own atextual, informal, and vague “interpretations” advanced for the first time

 9   here, which are not entitled to any deference and will not prevent irreparable harm to the States.

10                                              II.    ARGUMENT
11   A.      The Final Rules Will Not Prevent the Global Dissemination of Firearm Files
12           First, under 15 C.F.R. § 734.7(c), Commerce will only retain jurisdiction over published

13   files that are “ready for insertion” into a 3D printer or similar device, but will lack jurisdiction

14   over files that can be converted to a readable format using readily available 3D-printing software.

15   See Patel Decl. ¶¶ 10–14. As a result, anyone could post such CAD design files, along with a link

16   to free, readily-available 3D-printing software that can promptly convert them into a “ready for

17   insertion” format. The result will be widespread, easy access to 3D-printable Firearm Files with

18   no restrictions. This is no idle threat. Some of Defense Distributed’s export-controlled files—

19   including technical data for assault rifles—were in CAD file formats that are not ready for

20   insertion, but can be easily converted into an insertable format. Id. ¶ 20. 1 Defense Distributed

21   could also de-convert its insertable files into a non-insertable format and post them online with

22   instructions how to convert them back. Defendants do not appear to dispute any of this. If this is

23   not deregulation, what is?

24           Second, in contrast to the ITAR—which requires government pre-approval to place an

25
              1
                See also Def. Distributed v. Grewal, 3:19-cv-04753 (D.N.J.), Dkt. #1-40, ¶ 5 (Feb. 5, 2019) (Defense
26   Distributed’s Director stating company’s Firearm Files include CAD files from SoLiDworks, STEP, and SketchUp).


          STATES’ REPLY IN SUPPORT OF                         1                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
          MOTION FOR PRELIMINARY                                                       800 5th Avenue, Suite 2000
          INJUNCTION --                                                                 Seattle, WA 98104-3188
          NO. 2:20-CV-00111-RAJ                                                              (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 3 of 24




 1   item into the “public domain”—Commerce’s new Rule allows “publication” with no pre-
 2   approval. Even if the Court were to accept the Government’s unnatural, ad hoc reading of
 3   § 734.7(c) to retroactively exempt certain internet-posted files from the definition of “published”
 4   (see infra at II.A), publication can easily occur by any of the other means outlined in § 734.7(a).
 5   Once the files are “published” in such a way, they are “not . . . subject to the EAR” and can be
 6   exported via any method besides posting on the internet, including email. One could even
 7   advertise on the internet that published “ready for insertion” files are available to anyone in the
 8   world, and then deliver those files via email. Again, this is not an idle threat. Defense Distributed
 9   very likely has already “published” Firearm Files via 15 C.F.R. § 734.7(a)(4) by mailing its files
10   to members of the public without any government pre-approval. Assuming such files were
11   “published,” Defense Distributed could then export the files to anyone in the world via any
12   method other than posting a “ready for insertion” file on the internet. The government does not
13   appear to dispute this. If this is not deregulation, what is?
14           If either or both of the above occur, the reservation of EAR jurisdiction over “ready for
15   insertion” files “made available by posting on the internet” is meaningless.
16           The Government’s response amounts to claiming that the States’ reading is wrong based
17   on a post hoc analysis by the agencies, while avoiding the central interpretive issues in the case.
18   For example, they claim that “Plaintiffs wrongly contend that EAR jurisdiction over 3-D firearm
19   files is limited to Internet postings.” Gov’t Opp. at 21. But they omit that the States are talking
20   about “published” files. See Mot. at 9. Section 734.7(a) plainly says that “published” technology
21   is “not . . . subject to the EAR,” and § 734.7(c) only retains jurisdiction over certain published
22   files “made available by posting on the internet,” not files made available by other means.
23           Nor does the Government support its curious suggestion that “public domain” as used in
24   the ITAR has an equivalent meaning as “published” in the EAR. See Gov’t Opp. at 20–21. These
25   distinct terms have distinct meanings and are subject to different requirements. Most significantly,
26   “publication” under the EAR does not require government pre-approval. See 15 CFR § 734.7 (no


        STATES’ REPLY IN SUPPORT OF                        2              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
        MOTION FOR PRELIMINARY                                                  800 5th Avenue, Suite 2000
        INJUNCTION --                                                            Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                         (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 4 of 24




 1   pre-approval requirement). Placing an item in the “public domain” under ITAR does require pre-
 2   approval. Mot. at 9; see Gov’t Opp. at 3 (citing 22 C.F.R. §§ 120.10(b), 120.11(a)(7) and quoting
 3   express pre-approval requirement); Washington v. United States Dep’t of State, 318 F. Supp. 3d
 4   1247, 1262 (W.D. WA 2018) (Washington I), (files published without approval under ITAR “are
 5   not in the ‘public domain’ for purposes of the AECA.”); see also 80 Fed. Reg. 31,528 (Jun. 3,
 6   2015) (ITAR has long required “that one must seek and receive a license or other authorization
 7   from the Department or other cognizant U.S. government authority to release ITAR controlled
 8   ‘technical data,’ as defined in § 120.10”). Removing Firearm Files from ITAR control removes
 9   the pre-approval safeguard against their unrestricted dissemination.
10          Nor does the Government explain its post hoc interpretation of § 734.7(c) to retroactively
11   exempt internet-posted files from the existing definition of “published.” See Gov’t Opp. at 21
12   (asserting, without explanation, that “prior posting of files” does not make them “published”);
13   contra 15 C.F.R. § 734.7(a)(4) (software or technology is “published” when it “has been made
14   available” by “posting on the Internet on sites made available to the public”). While § 734.7(c)
15   retains EAR jurisdiction over certain 3D-printed firearm software or technology that “is made
16   available by posting on the internet,” the most natural reading is that this provision does not apply
17   to items that have long ago been “published” by internet posting—such as Defense Distributed’s
18   files that were posted on the internet years before these rules were finalized. See Mot. at 7, 9. The
19   Government’s interpretation reads additional language into § 734.7(c), i.e., they would read “is
20   made available” to mean “is or has ever been made available.” 2
21          The Government relies on a number of other vague and unsupported assertions, namely:
22   (1) claiming without explanation that the “ready for insertion” provision “closely resembles” the
23

24
              2
                This reading is doubly confusing because the Commerce Department already interprets the distinct phrase
     “has been made available” in 15 C.F.R. § 734.7(a) to mean “is or has ever been made available.” See Bureau of
     Industry and Security, U.S. Department of Commerce, “Revisions to Definitions in the [EAR]: FAQs” at 2 (cited
25
     in Mot. at 9 n.9) (“The EAR do not cover technology that is already published or technology that is made public by
     the transaction in question (§§ 734.3 and 734.7).”). See, e.g., Collins v. Univ. of Notre Dame Du Lac, 929 F.3d 830,
26   841 (7th Cir. 2019) (different language to address parallel issues creates inference of different meaning).


        STATES’ REPLY IN SUPPORT OF                              3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
        MOTION FOR PRELIMINARY                                                            800 5th Avenue, Suite 2000
        INJUNCTION --                                                                      Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                                   (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 5 of 24




 1   ITAR regime, even though ITAR broadly regulates the export of “technical data” “related to”
 2   Category I firearms (22 C.F.R. § 121.1) whereas § 734.7(c) is far more limited; (2) claiming
 3   without explanation that the “ready for insertion” provision is “tailored to provide Commerce
 4   with flexibility,” even though § 734.7 strips Commerce of jurisdiction over non-“ready for
 5   insertion” published files; and (3) attempting to equate “ready for insertion” files with
 6   “functional” files, even though the term “functional” appears nowhere in § 734.7(c), neither term
 7   is defined anywhere, and Defendants offer no reason to read them as synonymous. See Gov’t
 8   Opp. at 22 and declarations cited therein.
 9           In fact, the Government appears to seek deference generally for its broad assertion that
10   there are “not any material differences in the two regulatory regimes.” See Gov’t Opp. at 23 n.18.
11   Such deference is not warranted. “First and foremost, a court should not afford Auer deference
12   unless the regulation is genuinely ambiguous.” Kisor v. Wilkie, 139 S. Ct. 2400, 2415 (2019). It
13   is not ambiguous, for example, that Commerce will lack jurisdiction over published technology
14   exported by means other than the Internet. See 15 C.F.R. § 734.7. And the States have relied on
15   the analysis of a leading expert in the field as well as a common-sense, plain-text reading of §
16   734.7(c) to interpret the phrase “ready for insertion” to exclude files such as CAD design files
17   that cannot be directly “inserted” into or read by a 3D printer. See Patel Decl. ¶¶ 10–14; Mot. at
18   9–10. Second, “Plaintiffs are wrong” is not a position susceptible to deference, particularly where,
19   as with the “ready for insertion” language, no positive interpretation of the relevant language is
20   offered. Third, even where an agency’s interpretation of a “genuinely ambiguous” rule is
21   “reasonable,” courts must “make an independent inquiry into whether the character and context
22   of the agency interpretation entitles it to controlling weight.” Kisor, 139 S. Ct. at 2416. For
23   example, the interpretation “must be the agency’s ‘authoritative’ or ‘official position,’ rather than
24   any more ad hoc statement”; and it must reflect the agency’s “fair and considered judgment”—
25   not a “convenient litigating position,” a “post hoc rationalization,” or an interpretation that creates
26   “unfair surprise” to regulated parties. Id. at 2416–18. Here, the Final Rules’ significant procedural


        STATES’ REPLY IN SUPPORT OF                        4               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
        MOTION FOR PRELIMINARY                                                   800 5th Avenue, Suite 2000
        INJUNCTION --                                                             Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                          (206) 474-7744
              Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 6 of 24




 1   flaws (see Mot. at 10–16) mean the interpretations advanced by the Government fail the Auer test
 2   multiple times over. There is nothing “official” or “authoritative” about a position advanced for
 3   the first time in declarations filed with a court. And those interpretations are obviously an “unfair
 4   surprise” because the Final Rules themselves are an unfair surprise, having been promulgated
 5   without adequate notice.
 6           The Government’s responses to the States’ readings of the Final Rules either miss the
 7   mark or avoid the issue. Either way, they are not entitled to deference.
 8   B.      As Previously Established, the Court Has Jurisdiction to Review Agency Actions
             Deregulating Firearm Files
 9
             The Court has jurisdiction to conduct judicial review under the APA because the Final
10
     Rules deregulate Firearm Files—they are not an exercise of export-control authority that
11
     Congress decided to make unreviewable. Moreover, the State and Commerce Rules cannot be
12
     viewed in isolation: it is the removal of the files from the Munitions List and the transfer of
13
     jurisdiction that is challenged here, and the agencies’ joint decision in how to effect such transfer.
14
             1.        22 U.S.C. § 2778(h) does not apply to this case
15
             As this Court ruled in the prior related case, the AECA’s provision excluding certain
16
     agency actions from judicial review applies to “one type of decision”: “the decision to designate
17
     an item as a defense article or defense service.” Washington v. United States Dep’t of State,
18
     No. 18-1115RSL, 2019 WL 5892505, at *5 (W.D. Wash. Nov. 12, 2019) (Washington II) (citing
19
     22 C.F.R. § 2778(h)). 3 “The decision at issue here, however, is the removal of an item from the
20
     [Munitions List],” which “Congress did not expressly make . . . unreviewable.” Id. (emphasis
21
     added). 4 Here, for the exact same reason, the State Rule’s removal of Firearm Files from the
22
     Munitions List is judicially reviewable. So too is what happens concurrently with such removal,
23

24             3
                 The Government’s citations to the Congressional Record are pulled misleadingly out of context. See
      Gov’t Opp. at 12. Senator Riegel was addressing the resolution of interagency disputes. 135 Cong. Rec. 31346.
25
      Senator Kerry acknowledged that the law “broadens the President’s discretion” but only “in some cases,” i.e., in the
      designation decision. Id. at 31346.
26             4
                 The Government never disputed this in the prior case. See Gov’t Opp. at 12.


          STATES’ REPLY IN SUPPORT OF                             5                  ATTORNEY GENERAL OF WASHINGTON
                                                                                          Complex Litigation Division
          MOTION FOR PRELIMINARY                                                           800 5th Avenue, Suite 2000
          INJUNCTION --                                                                     Seattle, WA 98104-3188
          NO. 2:20-CV-00111-RAJ                                                                  (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 7 of 24




 1   i.e., the transfer of jurisdiction to Commerce, under the terms of the Commerce Rule. The
 2   situation is analogous to one person handing over a fragile object to another. If the first person
 3   has reason to know the second is liable to drop the object under the circumstances, this knowledge
 4   is highly relevant to the first person’s decision of whether and how to transfer.
 5          Washington II is squarely on point. Contra Gov’t Opp. at 12. First, the Court’s decision
 6   was not based on whether the removal of an item occurred in a regulation or not. It was based on
 7   a reading of the plain language of the statute, which states that only the decision to designate an
 8   item is committed to agency discretion. See Washington II, 2019 WL 5892505, at *5. Second, the
 9   facts of that case are not different in any relevant respect. Contra Gov’t Opp. at 12. In particular,
10   Defendants cannot avoid scrutiny of the deregulation of 3D-printed gun technology merely by
11   embedding it within a larger regulatory overhaul. Third, the Court’s ruling with regard to
12   designation versus removal was not dicta. The applicability of 22 U.S.C. § 2778(h) was squarely
13   raised by a party in the case. See Washington II, 2019 WL 5892505, at *5. The Court considered
14   the central argument Defendants are making, and rejected it. See id. That ruling was necessary to
15   the case because it concerned the Court’s jurisdiction.
16          The Government’s attempt to re-brand the removal of items as a “revised ‘designation’”
17   holds no water. As the Court ruled, removal is removal, not designation. Webster’s defines
18   “designate” in relevant part as “to indicate and set apart for a specific purpose . . .” (emphasis
19   added). 5 Here, Congress’s narrowly crafted language is limited to the designation of items “as
20   defense articles . . . for purposes of this section [of the AECA.]” 22 U.S.C. § 2778(h); see
21   Bernstein v. U.S. Dep’t of State, 945 F. Supp. 1279, 1289 (N.D. Cal. 1996) (“[T]he AECA makes
22   the initial designation of items as defense articles unreviewable.”) (emphasis added); see also
23   United States v. Chi Mak, 683 F.3d 1126, 1131 (9th Cir. 2012) (“After an item is designated on
24   the USML, the AECA and ITAR require any person wishing to export that item to apply for a
25
              5
                 “Designate.” Merriam-Webster.com Dictionary, Merriam-Webster,            https://www.merriam-
26   webster.com/dictionary/designate?src=search-dict-hed. Last accessed Feb. 24, 2020.


        STATES’ REPLY IN SUPPORT OF                         6                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Complex Litigation Division
        MOTION FOR PRELIMINARY                                                     800 5th Avenue, Suite 2000
        INJUNCTION --                                                               Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                            (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 8 of 24




 1   license”) (emphasis added). The States are not challenging the initial designation of any items “as
 2   defense articles.” And removing an item from the Munitions List is in no sense a designation
 3   under the AECA—it is a de-designation. The Government’s broad reading of “designation” is
 4   also at odds with the canon that “as a matter of the interpretive enterprise itself, the narrower
 5   construction of a jurisdiction-stripping provision is favored over the broader one.” ANA Int’l, Inc.
 6   v. Way, 393 F.3d 886, 891 (9th Cir. 2004); see also, e.g., Ctr. for Biological Diversity v.
 7   Bernhardt, 946 F.3d 553, 563 (9th Cir. 2019) (“clear and convincing evidence” of congressional
 8   intent needed to foreclose judicial review).
 9          2.       The Agencies’ joint decision to transfer jurisdiction is reviewable
10          Even assuming the Commerce Rule (at least when construed in isolation, separate from
11   the State Rule) reflects “functions exercised under” the ECRA that are excluded from judicial
12   review under 50 U.S.C. § 4821, the actions at issue here—removing items from the Munitions
13   List and transferring jurisdiction—are not ECRA actions. They are reviewable, at a minimum,
14   through review of the State Rule, which is the primary mechanism for the removal and is
15   necessary to the transfer. 6 The State Rule, by its own internal logic, incorporates and depends
16   upon the reasoning and substance of the Commerce Rule. See, e.g., State Rule at 3823. Both
17   simultaneously issued rules work in concert: as the State Rule explains, the “combined effects”
18   of these “companion” rules is a “transfer” of Firearm Files from the Munitions List to the
19   Commerce Control List. Id. at 3820. This means that in reviewing the State Rule, the Court must
20   review the referenced provisions and reasoning of the Commerce Rule as well. See Motor Vehicle
21   Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 30–31 (1983) (“a court
22   must consider whether the decision was based on a consideration of the relevant factors and
23   whether there was a clear error of judgment”). In brief, because the State Rule is reviewable, the
24   Commerce Rule is as well.
25
              6
                Indeed, 50 U.S.C. § 4821 shows the heightened stakes here: this may be the States’ last chance to have
26   their input on this issue considered by either agency.


        STATES’ REPLY IN SUPPORT OF                             7                 ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
        MOTION FOR PRELIMINARY                                                          800 5th Avenue, Suite 2000
        INJUNCTION --                                                                    Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                                 (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 9 of 24




 1          3.       22 C.F.R. § 128.1 does not exempt the State Rule from the APA
 2          The Government argues that the State Department has exempted itself, under 22 C.F.R.

 3   § 128.1, from using notice-and-comment procedures to remove 3D-printed gun technology from

 4   the Munitions List. That argument lacks merit, as § 128.1 pertains only to the “administration” of

 5   the AECA—not to the removal of items from the AECA’s purview and transfer of those items

 6   elsewhere. See 22 C.F.R. § 128.1 (focusing on the agency’s licensing and approval decisions).

 7   Even on its own terms, the regulation does not apply here.

 8          Even if that were not the case, § 128.1 would be invalid as applied. The provision purports

 9   to interpret and apply “the military and foreign affairs exclusion of the Administrative Procedure

10   Act,” which is codified at 5 U.S.C. § 553(a)(1). 7 This exclusion from judicial review is “narrowly

11   construed and only reluctantly countenanced.” See Alcaraz v. Block, 746 F.2d 593, 612 (9th Cir.

12   1984) (citation and quotation marks omitted). The Ninth Circuit recently noted that courts have

13   approved its application only where “the international consequence is obvious or the Government

14   has explained the need for immediate implementation of a final rule” absent a notice-and-

15   comment process, but not where “the Government has failed to offer evidence of consequences

16   that would result from compliance with the APA’s procedural requirements.” E. Bay Sanctuary

17   Covenant v. Trump, 932 F.3d 742, 776 (9th Cir. 2018) (citing, inter alia, cases involving the Iran

18   hostage crisis); see also, e.g., State of N. J., Dep’t of Envtl. Prot. v. U.S. EPA, 626 F.2d 1038,

19   1046 (D.C. Cir. 1980) (citing S.Doc. No. 248, 79th Cong., 2d Sess. 200 (1946)). Even where a

20   subject typically “implicate[s] foreign affairs,” the test in this Circuit is whether application of

21   the APA’s notice-and-comment provisions would “provoke definitely undesirable international

22   consequences.” Yassini v. Crosland, 618 F.2d 1356, 1360 n.4 (9th Cir. 1980).

23          The Final Rules obviously fail that test, since the agency in fact engaged in a long, drawn-

24   out (albeit deficient) notice-and-comment rulemaking process. Tellingly, the Government makes

25
               7
                 The provision states in relevant part that the general APA notice-and-comment procedures apply “except
26   to the extent that there is involved—(1) a military or foreign affairs function of the United States.”


        STATES’ REPLY IN SUPPORT OF                             8                  ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
        MOTION FOR PRELIMINARY                                                           800 5th Avenue, Suite 2000
        INJUNCTION --                                                                     Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                                  (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 10 of 24




 1   no effort to argue that § 553(a)(1)’s narrow and rarely invoked exception applies here, nor does
 2   it cite a single case addressing the validity of its purportedly “longstanding” blanket approach to
 3   § 553(a)(1), which stands directly at odds with the case-by-case approach prescribed by recent
 4   case law. The States are unaware of a case that supports the Government’s position. Instead, the
 5   Government relies solely on 22 C.F.R. § 128.1 itself. That regulation is entitled to no deference
 6   whatsoever. See, e.g., Dandino, Inc. v. U.S. Dep’t of Transp., 729 F.3d 917, 920 n.1 (9th Cir.
 7   2013) (it is “well-established” that an agency’s position on a court’s jurisdiction is not entitled to
 8   deference); Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 137 n.9 (1997) (agency not entitled to
 9   Chevron deference for interpretation of APA, a statute it does not administer). Unlike Bragdon v.
10   Abbott, 524 U.S. 624 (1998), cited by the Government, there is no “unwavering line of
11   administrative and judicial interpretation” of the APA with respect to the AECA. Id. at 645
12   (emphasis added). Nor does the Government cite evidence that Congress was specifically aware
13   of § 128.1. See id. (citing such evidence with respect to agency position in that case). Furthermore,
14   the agency’s interpretation of the APA’s applicability to the AECA is unsustainable because it
15   would render Congress’s express language of 22 U.S.C. § 2778(h) superfluous by carving out a
16   far broader exclusion from administrative review. See supra at II.B.1. In sum, the agency’s self-
17   interested attempt to deprive the Court of jurisdiction may be longstanding (though untested), but
18   it is clearly invalid under the circumstances here.
19           The Government’s other arguments that this matter is nonjusticiable (on standing and
20   political question grounds) likewise lack merit and were rejected in the prior case, as discussed
21   infra at II.E.
22   C.      The Government’s Substantive Arguments Flowing from the Interpretive Errors
             Discussed Above Are Meritless
23
             All parties agree that 3D-printed guns are a national security threat. Whether the Final
24
     Rules are arbitrary and capricious and contrary to law largely turns on the parties’ conflicting
25
     interpretations of the rules. See Gov’t Opp. at 26–34. Having addressed the Government’s
26


          STATES’ REPLY IN SUPPORT OF                      9               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
          MOTION FOR PRELIMINARY                                                 800 5th Avenue, Suite 2000
          INJUNCTION --                                                           Seattle, WA 98104-3188
          NO. 2:20-CV-00111-RAJ                                                        (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 11 of 24




 1   interpretive errors above, the States have established likelihood of success on the merits of these
 2   claims, see Mot. at 16–22, and have amply established irreparable harm and that the equities and
 3   public interest weigh strongly in their favor. See id. at 22–24 and accompanying citations.
 4          A few additional points are worth making. First, the States are not inherently opposed to
 5   moving jurisdiction over Firearm Files from State to Commerce, so long as such files are
 6   controlled at a similar level as under the ITAR. However, the justification cited by DAS Miller—
 7   “that the items proposed for transfer are already commonly available and not inherently for
 8   military end-use”—plainly does not apply to technical data related to 3D-printed guns, as all
 9   parties agree that such weapons are not commonly available and that it is illegal to possess one.
10   Judge Lasnik rejected this rationale when offered as a basis for deregulating 3D-printed guns in
11   Washington I and II. The States also take issue with the suggestion in Defendants’ briefing that
12   the jurisdictional transfer of 3D-printed firearm files has been in the works since 2010. As is
13   extensively discussed in Washington I and II, the Government long maintained that 3D-printed
14   firearm files were a national security threat and ITAR-controlled, until abruptly changing its
15   position in 2018 with the clandestine settlement with Defense Distributed that led to the Final
16   Rules now at issue. Once the public learned of this settlement—which was after the comment
17   period for the Rules closed—the agencies received over 105,000 opposition emails in less than a
18   week. See Mot. at 4. In addition, contrary to the Government’s suggestion otherwise, an agency’s
19   statement that a factor was considered is not a substitute for actually considering it. Beno v.
20   Shalala, 30 F.3d 1057, 1075 (9th Cir. 1994). The Final Rules’ preambles reveal that while the
21   agencies paid lip service to the concepts of national security and foreign policy, they failed to
22   explain—as required under F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502 (2009)—how
23   the removal, transfer, and toothless regulation of Firearm Files under § 734.7’s publication
24   loophole actually furthers those interests. See Mot. at 17–18, 20–21. It does not.
25          As to irreparable harm, the Government’s assertion that national security and foreign
26   policy will be “significant[ly] harm[ed]” by any delay in implementing the Final Rules—which


        STATES’ REPLY IN SUPPORT OF                      10              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
        MOTION FOR PRELIMINARY                                                 800 5th Avenue, Suite 2000
        INJUNCTION --                                                           Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                        (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 12 of 24




 1   were promulgated at the tail end of a decade-long export-control reform process—strains
 2   credulity. Gov’t Opp. at 30–32. From an equitable standpoint, any delay is primarily a result of
 3   the agencies’ failure to provide notice and an opportunity to comment on the Final Rules’
 4   treatment of 3D-printed firearm files, the fact that they did not publish those rules until late
 5   January 2020, and that they drafted the rules in a way that makes severing the relevant provisions
 6   impossible, as discussed below. At any rate, a mere implementation delay cannot outweigh the
 7   irreparable harm that permanent deregulation of Firearm Files—thus allowing for the first time
 8   their unlimited distribution on the internet—will cause to the States and their residents if the Final
 9   Rules go into effect on March 9. See Mot. at 22–24.
10   D.       The Agencies Were Required to Comply with the APA, but Failed to Satisfy Its
              Notice and Comment Requirements
11
              The Government is in an awkward position. On the one hand, it argues that commentators
12
     had meaningful notice of the Final Rules’ changes regarding 3D-printed gun technology and that
13
     the agencies effectively responded to such comments. See Gov’t Opp. at 23–24. On the other, it
14
     argues that the States have misinterpreted the regulatory regime and relies primarily on over 100
15
     pages of litigation-generated declarations, rather than its analysis from the rulemaking, to
16
     respond. See, e.g., Gov’t Opp. at 20. It is therefore clear that the Government’s rulemaking did
17
     not address the specific issues raised by the States and amici, which they were deprived of the
18
     opportunity to raise in the rulemaking. 8
19
              The Government’s primary defense is that some commentators addressed some aspects of
20
     the rules’ potential effects on 3D-printed gun technology. See Gov’t Opp. at 8–9, 24–26. But, as
21
     noted, the agency would not need to rely so heavily on ad hoc declarations had it already
22
     responded to the issues raised by the States. The Government is trying to “bootstrap notice” from
23

24
               8
                Because the Government failed to provide notice of the Final Rules’ effect on 3D-printed firearms, see
      Mot. at 11–13, its assertion that objections to the “critical military or intelligence advantage” standard were
      “waived” has no merit. See Gov’t Opp. at 28. The application of this standard to 3D-printed Firearm Files is at issue
25
      here. 3D printed firearms are unique items to which “military or intelligence” considerations do not apply in the
      same way they apply to traditional munitions items. It is the public—not the Government—that was deprived of an
26    “opportunity to consider” the issue. See id. at 28 n.23.


          STATES’ REPLY IN SUPPORT OF                              11                 ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
          MOTION FOR PRELIMINARY                                                            800 5th Avenue, Suite 2000
          INJUNCTION --                                                                      Seattle, WA 98104-3188
          NO. 2:20-CV-00111-RAJ                                                                   (206) 474-7744
               Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 13 of 24




 1   comments that do not even address the specific issues raised here. See Mot. at 12–13 (citing
 2   cases).
 3             3D-printed guns are a novel and controversial 9 technology that the agency knew posed a
 4   unique “Pandora’s box” situation because of its prior litigation with Defense Distributed. See,
 5   e.g., FAC ¶ 68. Nor do the States claim that agencies cannot add “new regulatory subdivisions in
 6   response to comments and concerns.” See Gov’t Opp. at 26. But such additions must be “a ‘logical
 7   outgrowth of the proposals on which the public had the opportunity to comment.” Health Ins.
 8   Ass’n of Am., Inc. v. Shalala, 23 F.3d 412, 421 (D.C. Cir. 1994) (emphasis added). Here, the State
 9   Department’s position on 3D-printed guns has whipsawed several times between April 2018,
10   when it expressed its commitment to regulate the CAD files at issue, to June 2018 (after the
11   NPRMs were published), when it sought to allow publication of Defense Distributed’s files, to
12   earlier this year, when it professed to share the concerns raised by the plaintiffs seeking to prevent
13   such publication. See FAC ¶¶ 63–70; Commerce Rule at 4141. Commerce even suggested that its
14   new provision on 3D-printed guns was included partly in response to the prior litigation,
15   Commerce Rule at 4141, even though the litigants (many of whom are plaintiffs here) were never
16   given notice of how the rules might deregulate the relevant technology. 10
17             The procedural harm is underscored by the Government’s claim to strong administrative
18   deference in its interpretation of how the regulations would operate with respect to issues about
19   which no notice was given. See Gov’t Opp. at 23 n.18. The Government’s position is that it did
20   not need to provide any notice of how the rules would affect 3D-printed gun technology about
21

22              9
                  To merit notice, a subject of regulation does not need to make the national news (as the prior lawsuit did)
      or spawn immediate federal legislation. Contra Gov’t Opp. at 25. It is enough that at the time the NPRMs were
23    issued the Government knew it was engaged in confidential settlement negotiations concerning high-profile
      litigation that directly related to the regulatory scheme, which eventually led to multi-state litigation. See FAC ¶¶ 63-
24    70; see also Louis v. U.S. Dep’t of Labor, 419 F.3d 970, 976 (9th Cir. 2005).
                10
                   The Government incorrectly states that “Plaintiffs make no claim that the State Rule is not a ‘logical
      outgrowth’ of the State NPRM.” Gov’t Opp. at 25 n.20. As discussed supra, the two rules were jointly developed
25
      and inextricably intertwined, so the effects of the Commerce Rule are part of State’s decision to transfer jurisdiction.
      And like the Commerce NPRM, the State NPRM gave no indication it would have any effect on 3D-printed guns.
26    See Mot. at 11, 15.


        STATES’ REPLY IN SUPPORT OF                                  12                  ATTORNEY GENERAL OF WASHINGTON
                                                                                              Complex Litigation Division
        MOTION FOR PRELIMINARY                                                                 800 5th Avenue, Suite 2000
        INJUNCTION --                                                                           Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                                        (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 14 of 24




 1   which it was already negotiating behind the scenes with Defense Distributed. Now it seeks
 2   deference for any interpretation of the regulatory scheme it wants so long as that interpretation is
 3   not “plainly erroneous.” This is a caricature of the regulatory process.
 4   E.      The Government’s Standing and Political Question Challenges Fail
 5           The Government renews its attacks on the States’ constitutional and prudential standing,
 6   Gov’t Opp. at 16–20, which were raised and rejected in the prior case. See Washington I, 318 F.
 7   Supp. at 1255–56; Washington II, 2019 WL 5892505, at *4.
 8           As before, deregulating Firearm Files in a manner that permits them to be posted publicly
 9   on the internet—thus making them readily and universally available both domestically and
10   abroad—will drastically harm the States’ sovereign, quasi-sovereign, and proprietary interests in
11   enforcing their gun-safety laws; ensuring the safety and security of their residents and visitors;
12   and protecting their treasuries, borders, and state facilities. See FAC ¶¶ 22–25. The purported lack
13   of a causal connection between export-control deregulation and the States’ domestic concerns,
14   see Gov’t Opp. at 17–18, 19–20, is “so myopic and restrictive as to be unreasonable.” Washington
15   I, 318 F. Supp. at 1255. As before, preserving the status quo under which Firearm Files are subject
16   to effective export-control regulations prevents the “proliferation of untraceable and undetectable
17   weapons, assassinations, aviation and other security breaches, and violations of gun control laws
18   both abroad and at home.” Id. Such concerns are far from “speculative” or “attenuated,” Gov’t
19   Opp. at 19–20: as explained above, the Commerce Rule’s purported retention of jurisdiction is
20   easily circumvented with just a few clicks of a computer mouse. Supra at II.A.
21           The conclusory assertion that some files are available somewhere on the internet, Gov’t
22   Opp. at 17, does not demonstrate a lack of injury or redressability. See Washington I, 318 F. Supp.
23   at 1262 (“[T]he possibility that a cybernaut with a BitTorrent protocol will be able to find a file
24   in the dark or remote recesses of the internet does not make the posting to Defense Distributed’s
25   site harmless.”). In fact, if Firearm Files were widely available online, there would be little sense
26   in the Commerce Department purporting to continue regulating their posting. Likewise, a party


          STATES’ REPLY IN SUPPORT OF                     13              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
          MOTION FOR PRELIMINARY                                                800 5th Avenue, Suite 2000
          INJUNCTION --                                                          Seattle, WA 98104-3188
          NO. 2:20-CV-00111-RAJ                                                       (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 15 of 24




 1   “need not sit idly by and wait for . . . harm to befall it” to have standing. Pennsylvania v. Trump,
 2   281 F. Supp. 3d 553, 567 (E.D. Pa. 2017), aff’d, 930 F.3d 543 (3d Cir. 2019); contra Gov’t Opp.
 3   at 18 (suggesting that Firearm Files “have [not] been used” to commit crimes). 11 “An allegation
 4   of future injury may suffice if . . . there is a substantial risk that the harm will occur.” Susan B.
 5   Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). Such risks are well established by the
 6   evidence here. See Mot. at 22–24 & accompanying citations.
 7            There is no merit to the Government’s effort to distinguish the two cases on the grounds
 8   that the prior case involved “particular files” whereas this one does not. Gov’t Opp. at 18. The
 9   relevance of this distinction is doubtful, but in any case, the scope of the two challenges is the
10   same: in the prior case, the States challenged an action removing from the Munitions List not only
11   Defense Distributed’s existing Firearm Files, but also “similar 3D printing files related to
12   firearms” that “they or others” have already created or will “continue to create” in the future. 12
13   Nor can the cases be distinguished on traceability grounds. Gov’t Opp. at 19. As in the prior case,
14   here, the Final Rules were adopted by the agency absent notice and comment, and this litigation
15   was the very first opportunity to point out their flaws to the agencies. As a result of the prior case,
16   the agencies did in fact change their position, and could well do so again here to close the
17   loopholes the States have identified.
18            The argument that this case presents a nonjusticiable political question is likewise
19   meritless. As Judge Lasnik explained, “whether the agency complied with clear procedural
20   requirements and considered factors Congress deemed relevant when removing an item from the
21   [Munitions List] is neither a political question nor one committed to the agency’s discretion as a
22   matter of statute or case law.” Washington II, 2019 WL 5892505, at *5. The Government errs in
23

24
               11
                  In fact, there is evidence of criminal activity with 3D-printed guns. See, e.g., Amanda Milkovits, Couple
      charged with killing mother in Pawtucket with 3D-printed gun, Boston Globe (Jan. 2, 2020),
      https://www.bostonglobe.com/2020/01/02/metro/couple-accused-killing-mother-pawtucket-with-3d-gun/.              Such
25
      crimes will undoubtedly increase if Firearm Files become widely available on the internet.
               12
                   Def. Distributed, C15-0372RP (W.D. Tex.), Dkt. # 44-1 (Second Amended Complaint) ¶ 44; see
26    Washington, C18-1115RSL, Dkt.# 171-2 at 2 (defining removed files by reference to Second Amended Complaint).


        STATES’ REPLY IN SUPPORT OF                                14                 ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
        MOTION FOR PRELIMINARY                                                              800 5th Avenue, Suite 2000
        INJUNCTION --                                                                        Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                                     (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 16 of 24




 1   asserting that the States are asking this Court to find that regulating Firearm Files is in the interest
 2   of national security. See Gov’t Opp. at 13–16. The agencies have already made that finding. The
 3   only dispute is whether the multiple regulatory loopholes identified by the States exist; the
 4   Government does not dispute harm to national security assuming those loopholes do exist.
 5           Nor do the States fall outside the relevant zones of interests. The zone of interests test for
 6   claims brought under the APA’s judicial review provision is “lenient” and “not especially
 7   demanding.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 130 (2014)
 8   (internal quotation omitted). It is satisfied if the plaintiff’s interests are “arguably” protected.
 9   Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 224 (2012)
10   (internal quotation omitted). The word “arguably” “indicate[s] that the benefit of any doubt goes
11   to the plaintiff.” Id.at 225; see Washington II, 2019 WL 5892505, at *4 (reciting the generous
12   zone of interests standard under APA review).
13           The AECA grants the Executive powers “[i]n furtherance of world peace and the security
14   and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1) (emphases added); see also id.
15   § (a)(2). The Government appears to read this language to exclude any notion of domestic
16   security. But in fact the States’ interests “are aligned and not in any way inconsistent” with the
17   statute’s national security focus, so “the States’ grievance arguably falls within the zone of
18   interests protected or regulated by the AECA.” Washington II, 2019 WL 5892505, at *4.
19   Moreover, Congress’s decision to shield only the initial designation from judicial review suggests
20   by negative implication that Congress did not intend to prohibit APA review of other decisions.
21           The Court’s prior reasoning applies equally to ECRA. That statute proclaims the same
22   type of security interests, declaring in relevant part that “[t]he national security . . . of the United
23   States require[s]” that export of items should be controlled to prevent, among other things: “(i)
24   the proliferation of . . . conventional weapons,” “(ii.) the acquisition of destabilizing numbers or
25   types of conventional weapons,” and “(iii.) acts of terrorism.” 50 U.S.C. § 4811(2)(A). These
26   purposes do not merely parallel the State’s interests: they effectively describe those interests.


        STATES’ REPLY IN SUPPORT OF                        15               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
        MOTION FOR PRELIMINARY                                                    800 5th Avenue, Suite 2000
        INJUNCTION --                                                              Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                           (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 17 of 24




 1   F.      The Relevant Provisions Are Not Severable, Especially at This Preliminary Stage
 2           The States agree that ideally, only those portions of the Final Rules that affect Firearm

 3   Files would be enjoined. However, given the way the rules are framed and written, the States see

 4   no way of severing the relevant provisions of the rules consistent with the standards below.

 5           The purpose of a preliminary injunction is “to preserve the status quo ante litem pending

 6   a determination of the action on the merits.” Boardman v. Pac. Seafood Grp., 822 F.3d 1011,

 7   1024 (9th Cir. 2016). Severability is better addressed upon a full record, with the benefit of

 8   comprehensive briefing, at the merits-review stage. Particularly where (as here) no party would

 9   be appreciably harmed by a relatively brief delay in implementing the Final Rules—which were

10   proposed two years ago, as part of an export-reform initiative that began ten years ago—there is

11   no urgency in determining whether relevant portions of the Final Rules may be severable. There

12   is great urgency, however, in preventing the rules from going into effect on March 9.

13           If the Court does consider severability, it must grapple with the legal and practical

14   obstacles to that relief. “Whether the offending portion of a regulation is severable depends upon

15   the intent of the agency and upon whether the remainder of the regulation could function sensibly

16   without the stricken provision.” MD/DC/DE Broadcasters Ass’n v. FCC, 236 F.3d 13, 22 (D.C.

17   Cir. 2001). Courts should refrain from altering regulatory language to “produce a rule strikingly

18   different from any the [agency] has ever considered or promulgated . . . .” Id. at 23. Firearm Files

19   are currently regulated under the ITAR as “technical data” that is “related to” “[n]onautomatic

20   and semi-automatic firearms to caliber .50 inclusive (12.7 mm).” 22 C.F.R. § 121.1 (Munitions

21   List Category I(a), (i)). The State Rule strikes Category I(a) from the Munitions List in its

22   entirety—removing with a single stroke a host of small-caliber firearms and related technical data,

23   including the Firearm Files at issue. The State Rule contains no language specific to Firearm Files

24   that could simply be stricken. By contrast, the Commerce Rule does contain language specific to

25   Firearm Files—but severing that language would remove the limited protections the rules do

26   provide. No party wants that outcome.


          STATES’ REPLY IN SUPPORT OF                    16              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
          MOTION FOR PRELIMINARY                                               800 5th Avenue, Suite 2000
          INJUNCTION --                                                         Seattle, WA 98104-3188
          NO. 2:20-CV-00111-RAJ                                                      (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 18 of 24




 1          Because it is impossible to sever the rules by striking certain language, any relief that
 2   pertains exclusively to the Firearm Files at issue would necessarily entail adding new language
 3   to the Final Rules (e.g., to exempt Firearm Files from the removal and transfer of Category I
 4   items). The Supreme Court has cautioned against “devis[ing] a judicial remedy” that entails such
 5   “quintessentially legislative work[.]” Ayotte v. Planned Parenthood of N. New England, 546 U.S.
 6   320, 329–30 (2006). Notably, neither Intervenors nor the Government have made a workable
 7   proposal for severing any portions of the rules. Intervenors’ proposed order (Dkt.# 83-1) fails to
 8   specify what language the Government must remove from or add to the Final Rules’ text prior to
 9   March 9. The proposed order fails to comply with Rule 65(d)’s requirement to “describe in
10   reasonable detail—and not by referring to the complaint or other document—the act or acts
11   restrained or required.” Even if the Court were to devise a way of severing relevant portions of
12   the Final Rules, there are practical obstacles at this preliminary stage, particularly given the fast-
13   approaching effective date. The only feasible means of preventing irreparable harm prior to the
14   Final Rules’ effective date is to preliminarily enjoin them in full.
15                                        III.     CONCLUSION
16          For the reasons above and in the State’s Motion, the Court should preliminarily enjoin the
17   Final Rules to preserve the status quo pending review of the merits.
18

19

20

21

22

23

24

25

26


        STATES’ REPLY IN SUPPORT OF                       17                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
        MOTION FOR PRELIMINARY                                                    800 5th Avenue, Suite 2000
        INJUNCTION --                                                              Seattle, WA 98104-3188
        NO. 2:20-CV-00111-RAJ                                                           (206) 474-7744
        Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 19 of 24




 1       DATED this 27th day of February, 2020.
 2                                           ROBERT W. FERGUSON
 3                                           Attorney General of Washington

 4                                           s/ Kristin Beneski
                                             KRISTIN BENESKI, WSBA #45478
 5                                           Assistant Attorney General
                                             JEFFREY RUPERT, WSBA #45037
 6                                           Division Chief
 7                                           BRENDAN SELBY, WSBA #55325
                                             Assistant Attorney General
 8                                           (206) 474-7744
                                             kristin.beneski@atg.wa.gov
 9                                           jeffrey.rupert@atg.wa.gov
                                             brendan.selby@atg.wa.gov
10
                                             Attorneys for Plaintiff State of Washington
11
                                             XAVIER BECERRA
12                                           Attorney General of California

13                                           /s/ John W. Killeen
                                             JOHN W. KILLEEN
14
                                             Deputy Attorney General
15                                           (916) 210-6045
                                             John.killeen@doj.ca.gov
16                                           Attorneys for Plaintiff State of California
17                                           PHILIP J. WEISER
                                             Attorney General of Colorado
18

19                                           /s/ Grant T. Sullivan
                                             GRANT T. SULLIVAN
20                                           Assistant Solicitor General
                                             (720) 508-6349
21                                           Grant.sullivan@coag.gov
22                                           Attorneys for Plaintiff State of Colorado

23                                           WILLIAM TONG
                                             Attorney General of Connecticut
24
                                             /s/ Maura Murphy Osborne
25                                           MAURA MURPHY OSBORNE
26                                           Assistant Attorney General



     STATES’ REPLY IN SUPPORT OF                  18            ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     MOTION FOR PRELIMINARY                                           800 5th Avenue, Suite 2000
     INJUNCTION --                                                     Seattle, WA 98104-3188
     NO. 2:20-CV-00111-RAJ                                                  (206) 474-7744
        Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 20 of 24




 1                                     KIMBERLY MASSICOTTE
                                       JOSEPH RUBIN
 2
                                       (860) 808-5318
 3                                     Attorneys for Plaintiff State of Connecticut

 4                                     KATHLEEN JENNINGS
                                       Attorney General of Delaware
 5
                                       s/ Christian Douglas Wright
 6
                                       CHRISTIAN DOUGLAS WRIGHT
 7                                     Director of Impact Litigation
                                       JILLIAN A. LAZAR
 8                                     DAVID J. LYONS
                                       Deputy Attorneys General
 9                                     (302) 577-8400
                                       Christian.wright@deleware.gov
10
                                       Jillian.lazar@delaware.gov
11                                     David.lyons@deleware.gov
                                       Attorneys for Plaintiff State of Delaware
12
                                       KARL A. RACINE
13                                     Attorney General of the District of Columbia
14
                                       /s/ Kathleen Konopka
15                                     KATHLEEN KONOPKA
                                       Deputy Attorney General, Public Advocacy
16                                     Division
                                       ANDREW J. SAINDON
17                                     Senior Assistant Attorney General
18                                     (202) 741-0770
                                       Andy.saindon@dc.gov
19                                     Attorneys for Plaintiff District of Columbia

20                                     CLARE E. CONNORS
                                       Attorney General of Hawaii
21

22                                     s/ Robert T. Nakatsuji
                                       ROBERT T. NAKATSUJI
23                                     Deputy Attorney General
                                       (808) 586-1360
24                                     Robert.t.nakatsuji@hawaii.gov
                                       Attorneys for Plaintiff State of Hawaii
25

26                                     KWAME RAOUL



     STATES’ REPLY IN SUPPORT OF          19              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION FOR PRELIMINARY                                     800 5th Avenue, Suite 2000
     INJUNCTION --                                               Seattle, WA 98104-3188
     NO. 2:20-CV-00111-RAJ                                            (206) 474-7744
        Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 21 of 24




 1                                     Attorney General of Illinois
 2
                                       /s/ Kathryn Hunt Muse
 3                                     KATHRYN HUNT MUSE
                                       Deputy Chief, Public Interest Division
 4                                     DARREN KINKEAD
                                       Assistant Attorney General
 5                                     (312) 814-3000
                                       kmuse@atg.state.il.us
 6
                                       dkinkead@atg.state.il.us
 7                                     Attorneys for Plaintiff State of Illinois

 8                                     AARON M. FREY
                                       Attorney General of Maine
 9
                                       /s/ Susan P. Herman
10
                                       SUSAN P. HERMAN
11                                     Chief Deputy Attorney General
                                       (207) 626-8814
12                                     susan.herman@maine.gov
                                       Attorneys for Plaintiff State of Maine
13

14                                     BRIAN E. FROSH
                                       Attorney General of Maryland
15
                                       /s/ Jeffrey P. Dunlap
16                                     JEFFREY P. DUNLAP
                                       STEVEN M. SULLIVAN
17                                     (410) 576-6325
18                                     ssullivan@oag.state.md.us
                                       jdunlap@oag.state.md.us
19                                     Attorneys for Plaintiff State of Maryland

20                                     MAURA HEALEY
                                       Attorney General of Massachusetts
21

22                                     /s/ Phoebe Fischer-Groban
                                       PHOEBE FISCHER-GROBAN
23                                     Assistant Attorney General
                                       (617) 727-2200
24                                     Phoebe.fischer-groban@state.ma.us
                                       Attorneys for Plaintiff Commonwealth of
25
                                       Massachusetts
26


     STATES’ REPLY IN SUPPORT OF          20              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION FOR PRELIMINARY                                     800 5th Avenue, Suite 2000
     INJUNCTION --                                               Seattle, WA 98104-3188
     NO. 2:20-CV-00111-RAJ                                            (206) 474-7744
        Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 22 of 24




 1                                     DANA NESSEL
                                       Attorney General of Michigan
 2

 3                                     /s/ Joseph T. Froehlich
                                       JOSEPH T. FROEHLICH
 4                                     Assistant Attorney General
                                       (517) 335-7573
 5                                     Froehlichj1@michigan.gov
                                       Attorneys for Plaintiff State of Michigan
 6

 7                                     KEITH ELLISON
                                       Attorney General of Minnesota
 8
                                       /s/ Jacob Campion
 9                                     JACOB CAMPION
                                       Assistant Attorney General
10
                                       (651) 757-1459
11                                     Jacob.campion@ag.state.mn.us
                                       Attorneys for Plaintiff State of Minnesota
12
                                       GURBIR S. GREWAL
13                                     Attorney General of New Jersey
14
                                       /s/ Glenn J. Moramarco
15                                     GLENN J. MORAMARCO
                                       Assistant Attorney General
16                                     (609) 376-3235
                                       Glenn.moramarco@law.njoag.gov
17                                     Attorneys for Plaintiff State of New Jersey
18
                                       HECTOR BALDERAS
19                                     Attorney General of New Mexico

20                                     /s/ Nicholas M. Sydow
                                       NICHOLAS M. SYDOW
21                                     Civil Appellate Chief
                                       (505) 717-3571
22                                     nsydow@nmag.gov
                                       Attorneys for Plaintiff State of New Mexico
23
                                       LETITIA JAMES
24                                     Attorney General for New York
25                                     /s/ Matthew Colangelo
                                       MATTHEW COLANGELO
26


     STATES’ REPLY IN SUPPORT OF         21              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     MOTION FOR PRELIMINARY                                    800 5th Avenue, Suite 2000
     INJUNCTION --                                              Seattle, WA 98104-3188
     NO. 2:20-CV-00111-RAJ                                           (206) 474-7744
        Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 23 of 24




 1                                     Chief Counsel for Federal Initiatives
                                       DANIELA NOGUEIRA
 2
                                       Assistant Attorney General
 3                                     STEVEN C. WU
                                       Deputy Solicitor General
 4                                     (212) 416-6057
                                       Matthew.colangelo@ag.ny.gov
 5                                     Daniela.Nogueira@ag.ny.gov
                                       steven.wu@ag.ny.gov
 6

 7                                     Attorneys for Plaintiff State of New York

 8                                     JOSHUA H. STEIN
                                       Attorney General of North Carolina
 9
                                       /s/ Sripriya Narasimhan
10                                     SRIPRIYA NARASIMHAN
                                       Deputy General Counsel
11                                     SNarasimhan@ncdoj.gov
                                       Attorneys for Plaintiff State of North Carolina
12

13                                     ELLEN F. ROSENBLUM
                                       Attorney General of Oregon
14
                                       /s/ Carla Scott
15                                     CARLA SCOTT
                                       Senior Assistant Attorney General
16
                                       (971) 673-1915
17                                     carla.a.scott@doj.state.or.us
                                       MICHAEL KRON
18                                     Special Counsel
                                       (503) 378-4400
19                                     Michael.c.kron@doj.state.or.us
                                       Attorneys for Plaintiff State of Oregon
20

21                                     JOSHUA SHAPIRO
                                       Attorney General of Pennsylvania
22
                                       s/ Jacob B. Boyer
23                                     JACOB B. BOYER
                                       Deputy Attorney General
24
                                       MICHAEL J. FISCHER
25                                     Chief Deputy Attorney General
                                       (215) 560-2171
26                                     jboyer@attorneygeneral.gov


     STATES’ REPLY IN SUPPORT OF          22             ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     MOTION FOR PRELIMINARY                                    800 5th Avenue, Suite 2000
     INJUNCTION --                                              Seattle, WA 98104-3188
     NO. 2:20-CV-00111-RAJ                                           (206) 474-7744
        Case 2:20-cv-00111-RAJ Document 87 Filed 02/27/20 Page 24 of 24




 1                                     mfischer@attorneygeneral.gov
                                       Attorneys for Plaintiff Commonwealth of
 2
                                       Pennsylvania
 3
                                       PETER F. NERONHA
 4                                     Attorney General of Rhode Island

 5                                     /s/ Justin J. Sullivan
                                       JUSTIN J. SULLIVAN
 6
                                       Special Assistant Attorney General
 7                                     (401) 274-4400 ext. 2007
                                       jjsullivan@riag.ri.gov
 8                                     Attorneys for Plaintiff State of Rhode Island
 9                                     T.J. DONOVAN
                                       Attorney General of Vermont
10

11                                     /s/ Benjamin D. Battles
                                       BENJAMIN D. BATTLES
12                                     Solicitor General
                                       (802) 828-5944
13                                     Benjamin.battles@vermont.gov
14                                     Attorneys for Plaintiff State of Vermont

15                                     MARK R. HERRING
                                       Attorney General of Virginia
16
                                       /s/ Samuel T. Towell
17                                     SAMUEL T. TOWELL
18                                     Deputy Attorney General, Civil Litigation
                                       (804) 786-2071
19                                     STowell@oag.state.va.us
                                       Attorneys for Plaintiff Commonwealth of
20                                     Virginia
21                                     JOSHUA L. KAUL
                                       Attorney General of Wisconsin
22
                                       s/ Brian P. Keenan
23                                     BRIAN P. KEENAN
                                       Assistant Attorney General
24                                     (608) 266-0020
                                       keenanbp@doj.state.wi.us
25                                     Attorneys for Plaintiff State of Wisconsin
26


     STATES’ REPLY IN SUPPORT OF          23              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION FOR PRELIMINARY                                     800 5th Avenue, Suite 2000
     INJUNCTION --                                               Seattle, WA 98104-3188
     NO. 2:20-CV-00111-RAJ                                            (206) 474-7744
